      Case 1:20-cv-04484-PAE-GWG Document 15
                                          14 Filed 11/17/20 Page 1 of 2




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007

                                                       November 17, 2020
BY ECF
                                                MEMORANDUM ENDORSEMENT
Hon. Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Starr v. Comm’r of Soc. Sec., No. 20-cv-4484 (PAE) (GWG)

Dear Judge Gorenstein:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in this action brought pursuant to 42 U.S.C. § 405(g), in which the plaintiff appeals
the Commissioner’s decision to deny his application for Social Security disability benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension, nunc
pro tunc, of time for the Commissioner to file the certified administrative record in this case, from
November 16, 2020, to January 15, 2021, which will yield the following extended deadlines
pursuant to the Standing Order In Re Motions for Judgment on the Pleadings in Social Security
Cases (Dkt. No. 4):

               Filing                                  Deadline

               Plaintiff’s Motion for
               Judgment on the Pleadings               March 16, 2021

               Commissioner’s Cross-Motion
               for Judgment on the Pleadings           May 17, 2021

               Plaintiff’s Reply, if any               June 7, 2021

               The extension is necessary because of delays in preparing the certified
administrative record due to temporary workplace changes implemented by the Social Security
Administration’s Office of Appellate Operations (“OAO”) in response to the COVID-19
pandemic. These changes have significantly impacted the operations of the OAO and materially
affected its ability to prepare certified administrative records, which require obtaining
transcriptions of hearing recordings from private contractors. As described in the attached
Declaration of Jebby Rasputnis, dated September 11, 2020, the OAO redesigned its processes to
       Case 1:20-cv-04484-PAE-GWG Document 15
                                           14 Filed 11/17/20 Page 2 of 2

                                                                                              Page 2


 allow for a mostly virtual process for preparing certified administrative records, which required
 the OAO to modify and test technology, retrain staff, and modify blanket purchasing agreements
 with the agency’s transcription typing services. The OAO has been able to increase production of
 certified administrative records and expects that it will soon be able to surpass pre-pandemic
 production rates, but the delays have caused a significant backlog that continues to impact the
 OAO’s efforts to produce certified administrative records in pending district court cases.

                  As a result, additional time is needed to prepare the certified administrative record
 in this case, and I respectfully request that the Court grant an additional 60-day extension of time
 to file the certified administrative record. The plaintiff consents to this request for an extension,
 and this is the Commissioner’s second request for an extension in this case. The Court previously
 granted the Commissioner’s request for a 60-day extension of time to file the certified
 administrative record. (Dkt. No. 13.)

                I thank the Court for its consideration of this request.

                                                Respectfully,
                                                AUDREY STRAUSS
                                                Acting United States Attorney
                                                 /s/ Amanda F. Parsels
                                        BY:     AMANDA F. PARSELS
                                                Assistant United States Attorney
                                                Tel.: (212) 637-2780
                                                Cell: (646) 596-1952
                                                Email: amanda.parsels@usdoj.gov

 cc:            Josephine Gottesman (by ECF)
                Attorney for Plaintiff

Application granted.

So Ordered.



November 17, 2020
